o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-122529-10 uil ---------------------- ----------------------------------- ----------------------------- dear -------------------- i am responding to your e-mail to president barack obama in which you requested that the law permit school teachers to take a deduction for expenses_incurred in purchasing school supplies for taxable years beginning during through sec_62 of the internal_revenue_code the code allows an eligible_educator to deduct certain unreimbursed expenses in determining the eligible educator’s adjusted_gross_income thus making this deduction an above_the_line deduction the deduction is allowed for expenses paid_or_incurred in connection with books supplies other than nonathletic supplies for course of instruction in health or physical education computer equipment including related software and services and other equipment and supplementary materials used by the eligible_educator in the classroom the expenses must also qualify as trade_or_business_expenses under sec_162 of the code the amount of the deduction is limited to dollar_figure each year an eligible_educator is defined as an individual who is a kindergarten through grade teacher instructor counselor principal or aide in a school for at least hours during a school year sec_62 of the code any change to this deduction allowed to school teachers would require legislative action by congress the internal_revenue_service does not have the authority to change the statutory limitations or requirements conex-122529-10 i hope this information is helpful if we can assist you further please contact me or ------ -------------------- of my office at -------------------- sincerely william a jackson branch chief branch office of associate chief_counsel income_tax and accounting
